     Case 4:18-cr-01133-RCC-DTF Document 18 Filed 03/12/20 Page 1 of 2




1    JON M. SANDS
     Federal Public Defender
2    BENJAMIN D. SINGERMAN
3    Assistant Federal Public Defender
     California State Bar No. 242725
4    Ben_Singerman@fd.org
5    407 West Congress Street, Suite 501
     Tucson, Arizona 85701-1355
6    Telephone: (520) 879-7500, Fax: (520) 879-7601
     Attorney for Defendant
7
8                         IN THE UNITED STATES DISTRICT COURT

9                                FOR THE DISTRICT OF ARIZONA

10   United States of America,                             CR18-1133-TUC-RCC (DTF)

11                 Plaintiff,                               MOTION TO CONTINUE
                                                             PLEA DEADLINE AND
12         vs.                                                  TRIAL DATES
13   Angela Christina Hergert,
                                                                 (Second Request)
14                 Defendants.

15
            It is expected that excludable delay under Title 18, United States Code, §3161(h)(7)
16
     will occur as a result of this motion or an order based thereon.
17
            Defendant, Angela Christina Hergert, by and through counsel, hereby requests a 60-
18
     day continuance of the plea deadline scheduled for March 13, 2020 and trial date scheduled
19
     for March 31, 2020. This request is based on the following:
20
            1.     Defense counsel needs additional time to prepare for trial with the exercise
21                 of due diligence.

22          2.     The ends of justice will be served by a continuance, and a miscarriage of
                   justice will result if a continuance is denied. 18 U.S.C. §3161(h)(7)(B)(i).
23
24          3.     Assistant United States Attorney Nathaniel Walters has been contacted and
                   does not oppose this request.
25
26   ///
27   ///
28
     Case 4:18-cr-01133-RCC-DTF Document 18 Filed 03/12/20 Page 2 of 2




1          RESPECTFULLY SUBMITTED this 12th day of March 2020.
2                                          JON M. SANDS
                                           Federal Public Defender
3
                                           s/ Benjamin D. Singerman
4                                          BENJAMIN D. SINGERMAN
                                           Attorney for Defendant
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
